Motion granted to the extent of expunging from appellant’s brief the following statements: “ The record of the Register of Westchester County does not show any record of an assignment to defendant Wallerstein. The importance of a recorded instrument in an instant action is obvious. -Yet the attorney for defendants took the burden upon his own shoulders to misstate to the lower court a material fact. To what purpose? When we considered that this attorney, Wallerstein, acting as a dummy, took in his own name on behalf of Chaikin, an undated $2,500 mortgage (Exam. Chaikin before trial), which was recorded on July 12th, 1921, 3 days before plaintiff’s first note became due and 2 weeks after Charles stated he did not intend to pay anybody and was putting his property in his wife’s name (p. 48, fol. 143) and when we consider that Wallerstein was Charles’ lawyer before (p. 80, fol. 239), we are met with more than a suspicious circumstance, and confronted with conduct unbecoming his office.” As to the other matters enumerated in the order to show cause, the motion is denied, without costs. Case set down for Monday, May fourteenth, for which date respondent will have his brief ready. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ.